                                         Case 4:16-cv-07387-JSW Document 168 Filed 12/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                   UNITED STATES DISTRICT COURT

                                  10                                  NORTHERN DISTRICT OF CALIFORNIA

                                  11

                                  12     PARKRIDGE LIMITED and MABEL                        Case No. 16-cv-07387-JSW
Northern District of California




                                         MAK,
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING MOTION TO
                                  14                                                        DISMISS COUNTERCLAIMS
                                                 v.
                                                                                            Re: Dkt. No. 141
                                  15
                                         INDYZEN, INC. and PRAVEEN NARRA
                                  16     KUMAR,
                                                        Defendants.
                                  17

                                  18
                                              Now before the Court is the motion to dismiss the counterclaims filed by Defendants
                                  19
                                       Indyzen, Inc. and Praveen Narra Kumar pursuant to Federal Rule of Civil Procedure 12(b)(6). The
                                  20
                                       Court has considered the parties’ papers, relevant legal authority, and the record in this case, and
                                  21
                                       for the reasons set forth below, the Court HEREBY GRANTS the motion to dismiss the
                                  22
                                       counterclaims.
                                  23
                                              The facts and procedural background of this matter are well-known to the parties and shall
                                  24
                                       not be repeated here. The arbitration proceeding in May 2019 adjudicated the claims at issue and
                                  25
                                       the Court now finds that the counterclaims are barred by the effect of collateral estoppel of the
                                  26
                                       lengthy arbitration decision. In opposing the motion, Plaintiffs concede that their counterclaims
                                  27
                                       II, IV, V, VI, and VII were already litigated and were merely alleged to preserve the claims. (See
                                  28
                                         Case 4:16-cv-07387-JSW Document 168 Filed 12/04/20 Page 2 of 2




                                   1   Dkt. No. 151, Opp. Br. at 7.) Accordingly, those claims are dismissed.

                                   2          With regard to claims related to an alleged breach of fiduciary duty, the first and third

                                   3   counts in the counterclaims, these claims were comprehensively litigated and resolved in

                                   4   arbitration. The claims of fiduciary duty are predicated upon issues that were clearly resolved in

                                   5   arbitration relating to the claims of aiding and abetting a breach of fiduciary duty. Accordingly,

                                   6   those claims are dismissed.

                                   7          With regard to counts VIII and IX, Plaintiffs alleged claims for tortious interference with

                                   8   contractual relations and tortuous interference with prospective economic advantage. However, it

                                   9   is clear from the record that these counts cannot be sustained as at all relevant times, Defendant

                                  10   Praveen Narra was an officer of the Plaintiff Parkridge Limited and not a third party with

                                  11   regarding to Parkridge’s contract with TIBCO. “The tort duty not to interfere with the contract

                                  12   falls only on strangers – interlopers who have no legitimate interest in the scope or course of the
Northern District of California
 United States District Court




                                  13   contract’s performance.” Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 514

                                  14   (1994). “It is also well established that corporate agents and employees acting for and on behalf of

                                  15   a corporation cannot be held liable for inducing a breach of the corporation’s contract.”

                                  16   Shoemaker v. Myers, 52 Cal. 3d 1, 24 (1990). The Court finds that the arbitration decision, relying

                                  17   upon such affirmative factual findings, precludes Plaintiffs’ breach of fiduciary duty claims.

                                  18   Accordingly, those claims are dismissed.

                                  19          For the foregoing reasons, Defendants’ motion to dismiss the counterclaims is GRANTED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 4, 2020

                                  22                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
